TRAYLOR, J.,
concurring.
hi concur in the result for the reasons assigned by Justice Weimer. I write additionally to state that although the Court determined, in T.D. v. M.M.M., 98-0167, (La.3/2/99); 730 So.2d 873, an opinion which I authored, that the doctrine of lach-es was applicable in paternity cases in “rare and extraordinary circumstances,” I have reassessed that reasoning and now believe that the ten-year prescriptive period contained in C.C. art. 3499 creates a more appropriate and ascertainable period of time.